--------------------------------------------------------------------------------

Exhibit 10.1


SEPARATION AGREEMENT AND FULL AND FINAL RELEASE OF CLAIMS


Jeffrey A. Brennan, (“Employee”) and Grande Communications Networks, Inc., a
Delaware corporation (the “Company”), enter into this Separation Agreement and
Full and Final Release of Claims (this “Agreement”), (Employee and the Company
are, collectively, the “Parties”), and the Parties agree as follows:


1.           Employee was separated from his/her employment with the Company
effective August 15, 2008 (the “Separation Date”) due to the elimination of his
position by the Company, thereby discontinuing any employer/employee
relationship between the Company and Employee.  Employee acknowledges and agrees
that his/her employment relationship with the Company has been permanently and
irrevocably severed and that the Company and its parent and affiliate companies
do not have any obligation, contractually or otherwise, to reemploy or hire
Employee in the future.


2.           The parties mutually wish to professionally address any outstanding
issues relating to Employee’s employment and separation from employment.


3.           Employee hereby releases and forever discharges the Company and its
parent and subsidiary entities, affiliates, predecessors, successors and assigns
and each of their partners, members, officers, directors, agents, investors,
attorneys and employees (collectively, the Company and each of such entities and
individuals are referred to as the “Released Parties”) from any and all claims,
liabilities, costs, and damages of any nature whatsoever, both known and
unknown, including, but not limited to, any claims based on any right under the
Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.; the Americans
with Disabilities Act, 42 U.S.C. §§ 12101, et seq.; the Age Discrimination in
Employment Act; the Texas Commission on Human Rights Act, Tex. Labor Code §§
21.001, et seq. (prohibiting discrimination based upon age, race, sex, religion,
national origin, disability), the Family and Medical Leave Act (FMLA), the
Consolidated Omnibus Budget Reconciliation Act of 1985, § 4980B of the Internal
Revenue Code of 1986, as amended. (“COBRA.”), the Employee Retirement Income
Security Act (ERISA), the Worker Adjustment and Retraining Notification Act, 29
U.S.C. §§ 2101 et seq. (WARN), the National Labor Relations Act, as amended, 42
U.S.C. §§ 1981-1983, and any and all applicable federal, state and local laws
and regulations; and any and all statutory claims and common law causes of
action for breach of contract or tort, including but not limited to claims of
wrongful discharge, fraud, promissory estoppel, intentional infliction of
emotional distress, defamation, and assault, which he/she has or may have
against the Company or any Released Party based on or arising out of, or alleged
to have been suffered by, in or as a consequence of any alleged act or omission
or Employee’s employment, separation from employment or relationship with any
Released Party which occurred on or at any time prior to the date of Employee’s
execution of this Agreement.


 

--------------------------------------------------------------------------------

 


4.           This Agreement specifically includes, without limitation, all
claims that might be asserted by or on behalf of Employee in any suit or claim
against any or all of the Released Parties for or on account of any matter
whatsoever up to and including the time that Employee executes this
Agreement.  Employee represents and warrants that, to the best of his/her
knowledge, no other person or entity other than Employee is entitled to assert
any claims of any kind or character based on or arising out of, or alleged to
have been suffered by, in or as a consequence of Employee’s employment,
separation from employment or relationship with any Released Party.  Excluded
from this Agreement are any claims which cannot be waived by law; however,
Employee does waive his/her right to any monetary recovery should any agency
pursue claims against the Company on Employee’s behalf.


5.           Employee agrees never to institute, directly or indirectly, any
action or proceeding of any kind against any of the Released Parties based on or
arising out of, or alleged to have been suffered by, in or as a consequence of
Employee’s employment, separation from employment or relationship with any
Released Party.


6.           In consideration of the promises and the covenants set forth in
this Agreement, including but not limited to, Employee’s compliance with
Sections 8, 9, 10 and 11 of this Agreement, the Company agrees as follows:


 
a.
The Company agrees to pay to Employee wages in lieu of notice equal to 52 weeks
of Employee’s weekly salary at the Employee’s weekly salary rate in effect as of
the Separation Date.  This additional compensation will be paid in 26 equal lump
sum payments of $7,711.42 each, less applicable taxes and other payroll
deductions/adjustments pursuant to Company policy, on a bi-weekly basis.  The
first such payment shall be made on the Company’s first regular bi-weekly
payroll payment date that is at least five (5) business days after the Effective
Date (as defined in Section 23 of this Agreement).  The subsequent 25 payments
will be paid on the Company’s regular bi-weekly payroll payment dates following
the first payment.



 
b.
The Company agrees to pay to Employee an amount equal to the cost of 52 weeks of
coverage under the Company’s medical and dental health plans pursuant to
COBRA.  This additional compensation will be paid to Employee in a one-time lump
sum amount of $11,529.44, less applicable taxes and other payroll
deductions/adjustments pursuant to Company policy, on the first regular
bi-weekly payroll payment date that is at least five (5) business days after the
Effective Date.  Employee acknowledges that if Employee elects to continue such
coverage after the Separation Date pursuant to COBRA, then Employee must make
the necessary elections, make the required payments directly to Grande’s third
party COBRA administrator and take the necessary actions in order to elect such
coverage.



 
2

--------------------------------------------------------------------------------

 


 
d.
While making no representation as to Employee’s qualification for unemployment
compensation benefits, the Company agrees to not contest any claim for
unemployment benefits Employee might make with the Texas Workforce Commission.



Employee acknowledges and agrees that the Company’s obligations under this
Section 6 are contingent upon Employee’s performance of his/her obligations set
forth in this Agreement, as well as Employee’s continuing post-employment
obligations as set forth in the Employee Confidential Information and Invention
Assignment Agreement between the Company and Employee (the “Confidentiality
Agreement”).  Any breach of such obligations under this Agreement or the
post-employment obligations under the Confidentiality Agreement will result in
an immediate termination of the Company’s obligation to pay any unpaid amounts
under this Section 6, in addition to all other remedies available to the Company
at law or in equity.  Employee acknowledges that his/her violation or attempted
violation of any of the obligations in Section 8, 9, 10 or 11 of this Agreement
or the Confidentiality Agreement will cause irreparable damage to the Company,
and Employee therefore agrees that the Company shall be entitled as a matter of
right to an injunction, out of any court of competent jurisdiction, restraining
any violation or further violation of any such provisions or agreements by
Employee or others acting on his/her behalf.  The Company’s right to injunctive
relief will be cumulative and in addition to any other remedies provided by law
or in equity.


7.           As indicated on the attached Attachment A, Company and Employee
hereby acknowledge that Employee was granted options to purchase shares of the
Company’s Common Stock (Executive Compensation Shares) and Series H Preferred
Stock under Company’s Second Amended and Restated 2000 Incentive Stock
Compensation Plan (the “Plan”), pursuant to the option award agreements
described in Attachment A (the “Option Agreements”).  Attachment A sets forth
the number of shares of the Company’s Common Stock and Series H Preferred Stock
to which the Employee’s right to purchase was vested as of the Separation Date
(the “”Vested Option Shares”) and the number of shares of the Company’s Common
Stock and Preferred Stock to which the Employee’s right to purchase was not
vested as of the Separation Date (the “Unvested Option Shares”).  Employee
hereby acknowledges that by termination of his/her employment with the Company,
the Employee has irrevocably forfeited any right to purchase the Unvested Option
Shares pursuant to the terms and conditions of the Plan. Employee hereby
acknowledges that Attachment A sets forth an accurate accounting of the number
of Vested Option Shares and the number of Unvested Option Shares.  Employee
hereby acknowledges that he/she understands that if he/she desires to purchase
the Vested Option Shares, he/she must purchase them for the exercise price
associated with such shares within the applicable  time period specified in each
Option Agreement in accordance with the exercise procedure set forth in the
attached Attachment B.  Employee hereby acknowledges that he/she will forever
relinquish and disclaim any and all rights that he/she may have to purchase any
Vested Option Shares if he/she does not purchase them in accordance with such
procedures within the applicable time period specified in the corresponding
Option Agreement.  Employee further represents and warrants to Company that
he/she has not transferred, pledged, hypothecated, assigned or otherwise
encumbered or granted any interest whatsoever in any options granted to his/her
by the Company, any Vested Option Shares or any Unvested Option Shares prior to
the date hereof and that he/she has no other equity interest, or claim with
respect to, any of Company’s securities or options to acquire any debt or equity
interest therein.


 
3

--------------------------------------------------------------------------------

 
 
8.           Employee agrees that, for a period of 52 weeks after the Separation
Date, he/she will not either directly or indirectly, on his/her own account or
as an agent, stockholder, owner, employer, employee or otherwise:
 
 
a.
Solicit any business from any customer or distributor of Company for purposes of
providing products or services similar to those offered by Company or any
products or services, which prior to the Separation Date Company evidenced an
intention to offer in the future; or

 
 
b.
Contact or approach either directly or indirectly for his/her own individual
purposes or those of another, any employee of Company for the purpose of
attempting to or actually soliciting or hiring that employee on his/her own
account, or on account of another, or inducing the employee of Company to
terminate the employee’s relationship with the Company.

 
For purposes of this Section, the term “customer” includes those persons or
entities that are customers of Company at the time of Employee’s Separation
Date; or that are past or potential customers of Company that Employee may have
contacted or otherwise have knowledge of during his/her employment, and the term
“employee” includes any person who is an employee of the Company at the time of
or within the one year period prior to the solicitation, hiring, attempt to
solicit or hire, or the inducement.


9.           Employee and the Company agree that this Agreement may be used as
evidence in a subsequent proceeding in which any of the parties allege a breach
of this Agreement.  However, Employee agrees that the fact that Employee and the
Company have reached this Agreement and its terms, specifically including, but
not limited to, the amount paid hereunder, will be treated as a strictly
confidential matter between the Parties, and will not be disclosed by Employee
to any person or entity other than to his/her spouse, accountant or tax advisor,
except as may be otherwise required by law or as necessary in filing tax
returns. This confidentiality provision is a material and substantial term of
this Agreement.
 
10.           Employee further reaffirms that he/she understands and
acknowledges his/her obligation to keep confidential all confidential and
proprietary information of the Company.  Employee represents and warrants to the
Company that he/she has returned all property and information belonging to the
Company, including, but not limited to, the Company laptop computer that he used
as an employee of the Company, all technical information, customer information,
pricing information, brochures, specifications, quotations, marketing
strategies, inventory records and sales records.  Employee acknowledges that
he/she has not kept any copies, nor made or retained any abstracts or notes of
such information.  This Section is continuing in nature and the obligations,
representations and warranties in this Section shall survive this Agreement.


 
4

--------------------------------------------------------------------------------

 




11.           Employee agrees that he/she will not make any statement, oral or
written, that may be considered derogatory or harmful to any of the Released
Parties or detrimental to the reputation or goodwill of any of the Released
Parties, and he/she will not take any action that might be harmful or damaging
to the business or personal affairs of any of the Released Parties.


12.           The terms of this Agreement are a compromise and settlement of any
disputed claims, the validity, existence, or occurrence of which are expressly
denied by the Company.  This Agreement does not constitute, and shall not be
construed as, an admission by the Company of any breach of contract or other
violation of any right of Employee, or any harm to his/her of any kind
whatsoever, or of any violation of any federal, state, or local statute, law, or
regulation.  To the contrary, the Company denies any liability whatsoever to
Employee.


13.           Effective at the close of business on the Separation Date,
Employee’s participation in and entitlement to all fringe benefits or employee
benefit plans or programs of the Company ceased.  No leave accrued for any
period of time not worked.  Nothing in this Agreement is intended to waive or
abridge any rights Employee has in any Company retirement or 401k plan which
were vested on or before the date of separation, or any right of Employee under
COBRA.


14.           Notwithstanding any provision of this Agreement to the contrary,
if all or any portion of the payments and/or benefits under this Agreement are
determined to be “nonqualified deferred compensation” subject to Section 409A of
the United States Internal Revenue Code of 1986, as amended (the “Code”), and
the Company determines that Employee is a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code and the final regulations promulgated
thereunder (the “Treasury Regulations”) and other guidance issued thereunder,
then such payments and/or benefits (or portion thereof) shall commence no
earlier than the first day of the seventh month following Employee’s termination
of employment (with the first such payment being a lump sum equal to the
aggregate payments and/or benefits Employee would have received during such
six-month period if no such payment delay had been imposed.)  For purposes of
this Section 14, “termination of employment” shall mean Employee’s “separation
from service”, as defined in Section 1.409A-1(h) of the Treasury Regulations,
including the default presumptions thereunder.  Whenever payments to which this
Section applies are to be made in installments, each such installment shall be
deemed to be a separate payment for purposes of Code Section 409A.  Employee
understands that certain payments under this Agreement may be subject to Code
Section 409A, and that if this Agreement does not comply with the requirements
of Code Section 409A and the applicable guidance thereunder, including any
subsequent amendments of this Agreement, then Employee may incur adverse tax
consequences under Code Section 409A.  Employee acknowledges and agrees that (i)
Employee is solely responsible for all obligations arising as a result of the
tax consequences associated with payments under this Agreement, including
without limitation, any taxes, interest or penalties associated with Code
Section 409A, (ii) Employee is not relying upon any written or oral statement or
representation of the


 
5

--------------------------------------------------------------------------------

 


Company or any of their respective employees, directors, officers, attorneys or
agents (collectively, the “Company Parties”) regarding the tax effects
associated with the execution of the this Agreement and any payments under this
Agreement, and (iii) in deciding to enter into this Agreement, Employee is
relying on his own judgment and the judgment of the professionals of his choice
with whom he may consult.  Employee hereby releases, acquits and forever
discharges the Company Parties from all actions, causes of actions, suits,
debts, obligations, liabilities, claims, damages, losses, costs and expenses of
any nature whatsoever, known or unknown, on account of, arising out of, or in
any way related to the tax effects associated with the execution of the this
Agreement and any payment under this Agreement.


15.           This Agreement may be executed in a number of identical
counterparts, each of whom shall be deemed an original for all purposes.


16.           The undersigned affirm that the terms stated herein constitute the
only consideration for their signing this Agreement, that no other promises or
agreements of any kind have been made by any person or entity to cause them to
execute this Agreement, and that they fully understand the meaning and intent of
this Agreement, including, but not limited to, its final and binding effect.


17.           This Agreement is entered into in the State of Texas, and shall in
all respects be interpreted, enforced, and governed by the internal laws of the
State of Texas.  The language of this Agreement shall be construed as a whole,
according to its fair meaning, and shall not be construed strictly for or
against either of the parties.


18.           Should any provision of this Agreement be determined to be
illegal, invalid, or otherwise unenforceable, the validity of the remaining
terms and provisions hereof will not be affected thereby but such will remain
valid and enforceable, and the illegal or invalid terms or provisions shall be
deemed not to be a part of this Agreement.


19.           This Agreement contains the entire understanding between the
parties hereto concerning the subject matter contained herein and supersedes any
prior employment or similar agreements between the parties, except for the
Confidentiality Agreement and the Option Agreements.


20.           The Employee and the Company mutually consent to the resolution by
arbitration of any and all claims or controversies arising in connection with
either the interpretation, scope, and/or the enforcement of this “Separation
Agreement and Full and Final Release of Claims,” and mutually agree that such
arbitration shall be in accordance with the then-current Model Employment
Arbitration Procedures of the American Arbitration Association before an
arbitrator who is licensed to practice law.


21.           Employee acknowledges that the consideration recited in this
Agreement is adequate to make it final and binding, and is in addition to
payments or benefits to which Employee would otherwise be entitled as a former
employee of the Company.


 
6

--------------------------------------------------------------------------------

 


22.           Company and Employee agree that the covenants and/or provisions of
this Agreement may not be modified by any subsequent agreement unless the
modifying agreement is in writing and is signed by both parties.


23.           Employee acknowledges that the terms of this Agreement fully
comply with the Older Workers’ Benefits Protection Act of 1990, and that such
terms therefore are final and binding.  Specifically, Employee acknowledges
that:


 
a.
The terms of this Agreement not only are understandable, but they also are fully
understood by Employee;



 
b.
This Agreement specifically refers to Employee’s rights and claims under the
federal Age Discrimination in Employment Act, as well as to state laws
prohibiting age discrimination, and Employee understands that such rights and
claims are irrevocably being waived by Employee;



 
c.
The consideration recited in this Agreement is adequate to make it final and
binding, and is in addition to payments or benefits to which Employee would
otherwise be entitled as a former employee of the Company;



 
d.
Employee has been advised of his/her right to consult with an attorney before
entering this Agreement, and Employee has exercised his/her right to consult
with an attorney to the extent he/she wishes to do so;



 
e.
Employee has been given adequate time, up to twenty-one (21) days after the
Separation Date if he/she so desires, to consider this Agreement, and Employee
understands and acknowledges that any changes made to this Agreement, whether
material or immaterial, will not re-start this twenty-one (21) day period; and



 
f.
Employee understands that he/she may not execute this Agreement prior to the
Separation Date.  Employee understands that if he/she decides to execute this
Agreement, then he/she must sign and deliver it within the twenty-one (21) day
period following the Separation Date to a Company employee in the Company’s
Human Resources Department.

 
 
g.
Employee understands that this Agreement may be revoked by Employee up to seven
(7) days after its execution.  In order to revoke this Agreement, Employee must
deliver a signed written statement of revocation to a Company employee in the
Company’s Human Resources Department.  Employee further understands that if
he/she does not revoke this Agreement during such seven (7) day period, it shall
be deemed accepted and shall be effective as of the eighth (8th) day after
Employee's execution and delivery of this Agreement pursuant to phrase (g) of
this Section 23 (such eighth (8th) day shall be the "Effective Date").



 
7

--------------------------------------------------------------------------------

 
 
24.           EMPLOYEE FURTHER STATES THAT HE/SHE HAS CAREFULLY READ THE
FOREGOING “SEPARATION AGREEMENT AND FULL AND FINAL RELEASE OF CLAIMS” AND THAT
HE/SHE KNOWS AND UNDERSTANDS THE CONTENTS THEREOF AND THAT HE/SHE EXECUTES THE
SAME AS HIS/HER OWN FREE ACT AND DEED.


[SIGNATURE PAGE FOLLOWS]
 
 
8

--------------------------------------------------------------------------------

 


DELIVERED TO EMPLOYEE THIS THE 15th DAY OF AUGUST, 2008.


EMPLOYEE:
 
 
/s/  Jeffrey A. Brennan
 
Date:
 
August 15, 2008
 
Jeffrey A. Brennan
         





WITNESS: (Must be employed by the Company)


/s/ Janet McCann
 
Date:
 
August 15, 2008
 



THE COMPANY:


Grande Communications Networks, Inc.


By:
/s/ Kay Stroman
 
Date:
August 15, 2008
 
Name:
Kay Stroman
       
Title:
Vice President of Human Resources
       

 

9

--------------------------------------------------------------------------------